 
Exhibit 10.1

 
AGREEMENT AND RELEASE


This Agreement and Release (Agreement) is dated September 20, 2010 (Today), and
is between Michael Woeller [address] (you), and CIGNA Corporation, a Delaware
corporation (the Company).


You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.


1.           Your Termination Date.  Your employment with the Company will end
on October 8, 2010 (the Termination Date).  Your formal job responsibilities
will end on the Termination Date.


2.   Your Promises to the Company.


 
a.
“CIGNA” means, as used throughout this Agreement, CIGNA Corporation and any
subsidiaries or affiliates of CIGNA Corporation.



 
b.
You will, on or before your Termination Date, return to CIGNA any CIGNA property
that you now have (for example: identification card, access card, office keys,
computer, cell phone, Blackberry, company manuals, office equipment, records and
files).  You will remain subject to CIGNA’s policies and procedures, including
its Code of Ethics.  You also agree that, by signing this Agreement, you are
formally resigning from all officer or director positions you hold with CIGNA
and will sign any additional paperwork that may be required by CIGNA or law to
effectuate such resignation.



 
c.
You agree that, other than in the good faith performance of your services to
CIGNA before your Termination Date, you will not, without first obtaining
CIGNA's written permission, (i) disclose any Confidential Information to anyone
other than CIGNA employees who have a need to know the Confidential Information
or (ii) use any Confidential Information for your benefit or for the benefit of
any other person, firm, operation or entity unrelated to CIGNA.  “Confidential
Information” means all information that is (a) disclosed to or known by you as a
consequence of or through your employment with the Company or its affiliates and
(b) not generally known to persons, corporations, organizations or others
outside of CIGNA.  Confidential Information includes, but is not limited to,
technical or non-technical data, formulas, computer programs, devices, methods,
techniques, processes, financial data, personnel data, customer specific
information, confidential customer lists, production and sales information,
supplier specific information, cost information, marketing plans and strategies,
or other data or information that constitutes a trade secret.  After an item of
Confidential Information has become public knowledge, you shall have no further
obligation under this paragraph 2.c regarding that information so long as you
were not responsible, directly or indirectly, for permitting the information to
become public knowledge without CIGNA’s consent.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
d.
For two years after your Termination Date, you will not, within any part of the
United States or any other country where CIGNA currently conducts business:



 
(1)
(i) provide services (as an employee, independent contractor, or in any other
capacity) that are the same as, similar to, or overlap with the services that
you provided to CIGNA as Executive Vice President, Chief Information Officer for
or on behalf of any business, entity or company (collectively “Competitors”)
that provides products or services that compete with those provided by CIGNA,
including the following: health care and benefits related products and services,
group disability insurance and administration services, life and accident
insurance, and workers’ compensation case management and related services
(collectively, “Competitive Services”) or; (ii) own or operate a business that
provides Competitive Services.



 
(2)
Entice, encourage, persuade, or solicit (or attempt to entice, encourage,
persuade, or solicit) (collectively, “solicit”) any CIGNA employees either to
terminate employment with CIGNA or to become employed as an employee or
independent contractor by you or by any business that you may become employed by
or affiliated in any way with after leaving CIGNA.



 
This paragraph 2.d(2) shall not apply to applications for employment submitted
by CIGNA employees in response to general advertisements or to applications
submitted voluntarily by CIGNA employees; provided that, prior to the submission
of applications for, or offers of, employment, such CIGNA employees have not
been solicited (as defined above) by you or by anyone acting on your behalf and
that you have not been involved, either directly or indirectly, in hiring the
CIGNA employee or identifying the CIGNA employee as a potential recruit; or



 
(3)
Solicit (as defined in paragraph 2.d.(2) above) in any manner any Covered
Customers (as defined below) to (i) terminate or alter their business dealings
with CIGNA; (ii) reduce the volume of their business dealings with CIGNA; or
(iii) enter into any new business arrangements with you or any business or
enterprise with which you may become employed or affiliated in any way after
leaving CIGNA, if such business arrangements would compete with, or adversely
affect, any business arrangements that such Covered Customer has with CIGNA
Today or has been planning to establish during the three-month period ending
Today.  “Covered Customers” means any and all of the customers of CIGNA who were
customers during the 12-month period ending on your Termination Date.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
 
(4)
Solicit (as defined in paragraph 2.d(2) above) in any manner any Covered Vendors
(as defined below) to: (i) terminate or alter their business dealings with
CIGNA; (ii) reduce the volume of their business dealings with CIGNA; or (iii)
enter into any new business arrangements with you or any business or enterprise
with which you may become employed or affiliated in any way after leaving CIGNA,
if such business arrangements would compete with, or adversely affect, any
business arrangements that any such Covered Vendor has with CIGNA Today or that
CIGNA has been planning to establish during the three-month period ending
Today.  “Covered Vendors” means any and all of the vendors of CIGNA with
whom/which you dealt or otherwise had more than casual contact in connection
with CIGNA business during and by virtue of your employment with CIGNA.



 
e.
You acknowledge and agree that you have, and in the past have had, access to
CIGNA's Confidential Information, that CIGNA's business competes on a global
basis, that CIGNA's sales and marketing plans are for continued expansion
throughout the United States of America and globally, and that the global nature
of the non-compete and non-solicitation restrictions contained in paragraph 2.d
and the time limitations contained in paragraph 2.d are reasonable and necessary
to protect CIGNA’s legitimate business interests and Confidential
Information.  You further agree that if any court with competent jurisdiction
determines that paragraph 2.d or any part of it is unenforceable because of the
duration, area or scope of activities restricted, then the court shall have the
power and authority to reduce the duration, area or scope to the maximum allowed
by applicable law and, in its reduced form, the provision shall then be enforced
and you will abide by the provision as altered.



 
f.
From Today until October 8, 2015, you agree to cooperate with CIGNA in all
investigations, litigation and arbitrations of any kind, to assist and cooperate
in the preparation and review of documents and in meetings with CIGNA attorneys,
and to provide truthful testimony as a witness or a declarant in connection with
any present or future court, administrative agency, or arbitration proceeding
involving CIGNA and with respect to which you have relevant information.  Any
such cooperation shall not unreasonably be withheld.  CIGNA will reimburse you,
upon production of appropriate receipts and in accordance with CIGNA's then
existing Business Travel Reimbursement Policy, the reasonable business expenses
(including coach air transportation, hotel, and, similar expenses) incurred by
you in connection with such assistance. All receipts for such expenses must be
presented for reimbursement within 45 days after the expenses are incurred in
providing such assistance.

 
 
 
 
3

--------------------------------------------------------------------------------

 

 

 
g.  
You agree that you will not at any time make any verbal or written statement,
whether in public or in private, that disparages in any way CIGNA’s integrity,
business reputation, or performance, or disparages any of CIGNA's directors,
officers, or employees. CIGNA agrees that Messrs. Murabito and Cordani will not
at any time make any verbal or written statement, whether in public or in
private that disparages your integrity, reputation, or performance.  It shall
not, however, be a violation of this paragraph for you or Messrs. Murabito and
Cordani to make truthful statements (i) when required to do so by a court of law
or arbitrator, by any governmental agency having supervisory authority over you
or CIGNA's business or by any administrative or legislative body (including a
committee thereof) with actual or apparent jurisdiction to order you to divulge,
disclose or make accessible such information or (ii) to the extent necessary
with respect to any litigation, arbitration or mediation involving this
Agreement, including but not limited to, enforcement of this Agreement.




 
h.  
You hereby acknowledge that you are aware that the securities laws of the United
States generally prohibit any person who has material non-public information
about a company from, among other things, (1) purchasing or selling securities
of such company or securities convertible into such securities on the basis of
such information or (2) communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may
purchase or sell such securities or securities convertible into such
securities.  Accordingly, you agree that you will not make any purchase or sale
of, or otherwise consummate any transactions involving, CIGNA securities or
securities convertible into CIGNA securities, including with respect to your
CIGNA 401-k account, while in possession of material Confidential Information
regarding CIGNA, nor will you communicate such information in a manner that
violates the securities laws of the United States (regardless of whether such
communication would be permitted elsewhere in this Agreement).  In addition, you
further agree that in the event you consummate a transaction involving CIGNA
securities (or securities convertible into CIGNA securities) in compliance with
the United States securities laws (i.e., at a time when you are not in
possession of material Confidential Information), you will file (or cause to be
filed) any and all reports or notifications that may be required under Section
16 of the Securities and Exchange Act of 1934, as amended.





 
4

--------------------------------------------------------------------------------

 




3.           Your Separation Arrangements



 
a.  
From Today until your Termination Date, the Company will continue to pay you a
salary at your current regular salary rate and you and your eligible dependents
may continue to participate in the Company’s employee benefits programs in
accordance with the terms of those programs.



 
b.
You understand and agree that you will not be covered by the CIGNA Short-Term
Disability Plan or CIGNA Long-Term Disability Plan after Today.



 
c.
You will receive no further time off benefits for 2010 after Today. However, the
Company will make a lump sum payment to you within 30 days after your
Termination Date for any accrued, but unused 2010 paid time off days, as of
Today.



 
d.
If you die before the Company pays you all amounts due under paragraph 3 of the
Agreement, the remaining amounts will be paid to your surviving spouse in a lump
sum within 90 calendar days after the date of your death, but in no event later
than March 15, 2011.  (However, amounts due under paragraph 3.h. will be paid as
described below and plan benefits under paragraph 3.g, SPU payments under 3.i
and RSU payments under 3.k will be payable under the terms of the applicable
plan.)  If you have no surviving spouse, the payment will be made to your
estate.  If you die before your Termination Date, the date you die will
automatically be your new Termination Date.



 
e.
Any coverage you have under the CIGNA Medical Plan or CIGNA Dental Plan on your
Termination Date will expire at the end of the month containing your Termination
Date.  However, if you elect COBRA coverage, you may continue that coverage for
up to 18 additional months under the provisions of COBRA.  You will be billed
monthly for COBRA coverage.  You may convert certain group benefits coverages to
individual coverages under the terms of the Company’s benefits program.

 
 

 
g.
Any benefits you may have earned under the CIGNA Deferred Compensation, Pension,
Supplemental Pension, and 401(k) Plans or other deferred payment arrangements
will be paid to you under the terms and provisions of those plans and
arrangements.



 
h.
On or before March 15, 2011 but no earlier than January 1, 2011, subject to the
Company’s attainment of performance goals established under the CIGNA Executive
Incentive Plan for 2010, the Company will pay you a cash bonus (less applicable
withholding) for service performed during 2010 in an amount equal to your annual
bonus target; therefore the potential payment due hereunder is $500,000 (less
applicable withholding).

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
 
i.
You will be entitled to receive payments at the time specified in, and in
accordance with the terms of, the CIGNA Long-Term Incentive Plan for the
Strategic Performance Units (Units) that have been awarded to you, as follows:

·  
11,667 of Units granted for 2008-2010





 
j.
Until your Termination Date any options on CIGNA Corporation stock that you hold
will continue to vest under the terms of the applicable plan and your applicable
grant letter, including the attachment to the grant letter that contains terms
and conditions that you must continue to honor.  You may exercise vested options
only in accordance with the terms of the plan and grants and subject to CIGNA
Corporation’s Insider Trading Policy.  Any unexercised and unvested options that
you hold on your Termination Date will be subject to the terms of the applicable
plans and grant letters.



 
k.
With respect to CIGNA Corporation restricted stock units (RSUs) awarded to you
on August 3, 2009, the Company will pay you a lump sum cash payment, calculated
by multiplying the number of outstanding RSUs awarded to you on August 3, 2009
(26,762 RSUs) by the average of the highest and the lowest selling price of a
share of CIGNA Corporation stock on the earlier of the date or your death or
December 30, 2010.  This payment (less applicable withholding) will be made in
accordance with Section 4.4 of the CIGNA Stock Unit Plan and, as permitted under
Treas. Reg. section 1.409A-3(d), no later than March 15, 2011.  Your rights with
respect to any other outstanding RSUs that you hold on your Termination Date
will be determined by the terms of the applicable plan and grant letter,
including the attachment to the grant letter.



 
l.
No executive financial services benefits will be provided after your Termination
Date.



 
n.
You will receive no other money or benefits from the Company, except as provided
in this Agreement.



4.           Acknowledgment and Release of Claims.


 
a.
You acknowledge that there are various local, state, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, national origin, religion, disability, sexual orientation, or
veteran status and that these laws are enforced through the Equal Employment
Opportunity Commission, Department of Labor, and state or local human rights
agencies.  Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964 (Title VII); the Age Discrimination in Employment Act (ADEA); the
Americans with Disabilities Act (ADA); the Employee Retirement Income Security
Act (ERISA); 42 U.S.C. Section 1981; the Family and Medical Leave Act (FMLA);
the Fair Labor Standards Act (FLSA), etc., as each may have been amended, and
other state and local human or civil rights laws, as well as other statutes
which regulate employment; and the common law of contracts and torts.  You
acknowledge that the Company has not (i) discriminated against you in
contravention of these laws; (ii) breached any contract with you; (iii)
committed any civil wrong (tort) against you; or (iv) otherwise acted unlawfully
toward you.

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
 
You further acknowledge that the Company has paid and, upon payment of the
amounts provided for in this Agreement, will have paid you: (i) all salary,
wages, bonuses and other compensation that might be due to you; and (ii) all
reimbursable expenses, if any, to which you may be entitled.




 
b.  
On behalf of yourself, your heirs, executors, administrators, successors and
assigns, you hereby unconditionally release and discharge CIGNA, the various
plan fiduciaries for the benefit plans maintained by or on behalf of CIGNA, and
their successors, assigns, affiliates, shareholders, directors, officers,
representatives, agents and employees (collectively, Released Person) from all
claims (including claims for attorneys’ fees and costs), charges, actions and
causes of action, demands, damages, and liabilities of any kind or character, in
law or equity, suspected or unsuspected, past or present, that you ever had, may
now have, or may later assert against any Released Person, arising out of or
related to your employment with, or termination of employment from, the
Company.  To the fullest extent permitted by law, this release includes, but is
not limited to:  (i) claims arising under the ADEA, the Older Workers Benefit
Protection Act, the Workers’ Adjustment and Retraining Notification Act, ERISA,
FMLA, ADA, FLSA, and any other federal, state, or local law prohibiting age,
race, color, gender, creed, religion, sexual preference/orientation, marital
status, national origin, mental or physical disability, veteran status, or any
other form of unlawful discrimination or claim with respect to or arising out of
your employment with or termination from the Company, including wage claims;
(ii) claims (whether based on common law or otherwise) arising out of or related
to any contract (whether express or implied); (iii) claims under any federal,
state or local constitutions, statutes, rules or regulations; (iv) claims
(whether based on common law or otherwise) arising out of any kind of tortious
conduct (whether intentional or otherwise) including but not limited to,
wrongful termination, defamation, violation of public policy; and (v) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by you or on your behalf against
any Released Person, which you agree to immediately dismiss with prejudice.



For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed.  You are aware that
there may be discovery of claims or facts in addition to or different from those
known or believed to be true with respect to the matters related
herein.  Nevertheless, it is your intention to fully, finally, and forever
settle and release all such matters, and all claims related thereto, which now
exist, may exist, or heretofore have existed between you and any Released
Person, whether suspected or unsuspected.  In furtherance of such intention,
this Agreement shall be and remain in effect as a full and complete release of
all such matters, notwithstanding the discovery or existence of any additional
or different claims or facts relative thereto.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to consent to become, a member of any class
in a case in which claims are asserted against any Released Person that are
related in any way to your employment with or termination of employment from the
Company, and that involve events that occurred on or before the date you signed
this Agreement.  If, without your prior knowledge and consent, you are made a
member of a class in any such proceeding, you will opt out of the class at the
first opportunity afforded to you after learning of your inclusion.  In this
regard, you will execute, without objection or delay, an “opt-out” form
presented to you either by the court in which such proceeding is pending or by
counsel for any Released Person who is made a defendant in any such proceeding.
 

 
c. 
This Release does not include (and you and the Company are not releasing):

 
(1)  
any claims against the Company for promises it is making to you in this
Agreement;



(2)  
any claims for benefit payments to which the Plan Administrator determines you
are entitled under the terms of any retirement, savings, or other employee
benefit programs in which the Company participates (but your Release does cover
any claims you may make for severance benefits beyond those described or
referred to in this Agreement and any claims for benefits beyond those provided
under the terms of the applicable plan);



(3)  
any claims covered by workers compensation or other laws that are not, or may
not be, as a matter of law, releasable or waivable;



(4)  
any rights you have to indemnification under the Company’s (and, if applicable,
any Company affiliate’s) by-laws, directors and officers liability insurance or
this Agreement or any rights you may have to obtain contribution as permitted by
law in the event of entry of judgment against you as a result of any act or
failure to act for which you and the Company are jointly liable; and

 
 
 
 
8

--------------------------------------------------------------------------------

 
 

 
(5)  
any claims that you did not knowingly and voluntarily waive your rights under
the ADEA.



5.           No Admission of Wrongdoing.  Just because the Company is entering
into this Agreement and paying you money, the Company is not admitting that it
(or any Released Person) has done anything wrong or violated any law, rule,
order, policy, procedure, or contract, express or implied, or otherwise incurred
any liability.  Similarly, by entering into this Agreement, you are not
admitting that you have done anything wrong or violated any law, rule, order,
policy, procedure, or contract, express or implied, or otherwise incurred any
liability.


6.           Applicable Law and Exclusive Forum.  This Agreement is being made
in Pennsylvania. Therefore, this Agreement, including the promises contained in
paragraph 2. b., c., d., e., f., and g. of this Agreement (the “Covenants”) will
be interpreted, enforced and governed under the laws of Pennsylvania (without
regard to its conflict of laws principles); provided, however, that your
eligibility for, or the amount of any, employee benefits shall be subject to the
terms of the applicable benefit plans and the provisions of the Employee
Retirement Income Security Act of 1974, as amended (ERISA).  Additionally, you
and CIGNA hereby agree that that any controversy or proceeding arising out of or
relating to the Covenants shall be brought exclusively in the United States
District Court for the Eastern District of Pennsylvania (“Federal Court”) or in
any Pennsylvania court where venue is appropriate and that has subject matter
jurisdiction over the dispute (collectively, “Pennsylvania Courts”) if the
Federal Court lacks subject matter jurisdiction to adjudicate the dispute or
controversy.  Additionally, you and CIGNA expressly waive any defense of
inconvenient forum and any other venue or jurisdiction-related defenses that you
each might otherwise have in such a proceeding brought in the Federal Court or
Pennsylvania Courts.


7.           Arbitration.  Without in any way affecting the release in paragraph
4, any and all disagreements, disputes or claims listed below will be resolved
exclusively by arbitration in the Philadelphia, Pennsylvania area; provided,
however, that this Arbitration provision shall not apply to claims or actions
that are based (in whole or in part) on or arise out of the Covenants.


Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company.  Copies of the Arbitration Policy and Rules and Procedures have been
provided to you.  A legal judgment based upon the Arbitrator’s award may be
entered in any court having jurisdiction over the matter.  Each party shall be
liable for its own costs and expenses (including attorneys’ fees).  You and the
Company agree to arbitrate anything:


 
a.
related in any way to this Agreement or how it is interpreted or implemented
(including the validity of your ADEA waiver); or



 
b.
that involves your employment with Company or the termination of that
employment, including any disputes arising under local, state or federal
statutes or common law (if for any reason your release and waiver under
paragraph 4 is found to be unenforceable or inapplicable).

 
 
 
9

--------------------------------------------------------------------------------

 
 

 
8.           Final and Entire Agreement.  This Agreement is intended to be the
complete, entire and final agreement between you and the Company.  It fully
replaces all earlier agreements or understandings; however, it does not replace
the terms of any employee benefit plan or terms included in any stock option,
restricted stock unit, restricted stock, or other equity grant.  Neither you nor
the Company has relied upon any other statement, agreement or contract, written
or oral, in deciding to enter into this Agreement.  Any amendment to this
Agreement must be in writing and signed by both you and the Company.  Any waiver
by any person of any provision of this Agreement shall be effective only if in
writing, specifically referring to the provision being waived and signed by the
person against whom enforcement of the waiver is being sought.  No waiver of any
provision of this Agreement shall be effective as to any other provision of this
Agreement except to the extent specifically provided in an effective written
waiver.  If any provision or portion this Agreement is determined to be invalid
or unenforceable in a legal forum with competent jurisdiction to so determine,
the remaining provisions or portions of this Agreement shall remain in full
force and effect to the fullest extent permitted by law and the invalid or
unenforceable provisions or portions shall be deemed to be reformed so as to
give maximum legal effect to the agreements of the parties contained herein.


9.            Your Understanding.  By signing this Agreement, you admit and
agree that:


a.           You have read this Agreement.


 
b.
You understand it is legally binding, and you were advised to review it with a
lawyer of your choice.



 
c.
You have had (or had the opportunity to take) at least 21 calendar days to
discuss it with a lawyer of your choice before signing it and, if you sign it
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period.




 
d.  
You realize and understand that the release covers certain claims, demands, and
causes of action against the Company and any Released Persons relating to your
employment or termination of employment, including those under ADEA.




 
e.  
You understand that the terms of this Agreement are not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.




 
f.  
You are signing this Agreement knowingly, voluntarily and with the full
understanding of its consequences, and you have not been forced or coerced in
any way.

 
 
 
 
10

--------------------------------------------------------------------------------

 

 
10.           Revoking the Agreement.  You have seven calendar days from the
date you sign this Agreement to revoke and cancel it.  To do that, a clear,
written cancellation letter, signed by you, must be received by Kristen
Gorodetzer, CIGNA Corporation, 1601 Chestnut Street TL18K, Philadelphia, PA,
19192 before 5:00 p.m. Eastern Time on the seventh calendar day following the
date you sign this Agreement.  The Agreement will have no force and effect until
the end of that seventh day; provided that, during such seven-day period, the
Company shall not be able to revoke this Agreement or cancel it.


11.           If Legal Action Is Started by You.  You understand and agree that
the Company's main reason for entering into this Agreement is to avoid lawsuits
and other litigation.  Therefore, if any legal action covered by this Agreement
(other than claims excluded from the release provisions of this Agreement) is
started by you (or by someone else on your behalf) against any Released Person,
you agree to withdraw such proceeding or claim with prejudice.


If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of the later of such request or your
being given the opportunity to opt out), then in addition to any other equitable
or legal relief that the Company may be entitled to:


 
a.
You may forfeit all or any portion of the amounts due hereunder;



 
b.
You agree to pay back to the Company within 60 days after receipt of written
notice from the Company all the money you receive under paragraph 3 (except
sub-paragraphs 3.a and 3.g); and



 
c.
You agree to pay the Company the reasonable costs and attorneys' fees it incurs
in defending such action.



You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement.  (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys’ fees and/or costs
in defending that claim, at the conclusion of that action.)


Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company or you, as the case may be, may require the other
party to execute promptly a release that is legal and enforceable and does not
extend to Claims not released under paragraph 4.  If you fail to execute such a
release within a reasonable period of time, then this Agreement shall be null
and void from Today on, and any money paid to you by the Company after Today
under paragraph 3 (except sub-paragraphs 3.a and 3.g) and not previously
returned to the Company, will be treated as an overpayment.  You will have to
repay that overpayment to the Company with interest, compounded annually at the
rate of 6%.  However, the repayment provision in this paragraph does not apply
to legal actions in which you claim that your release of ADEA claims was not
knowing and voluntary.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
This paragraph 11 does not apply to any thing of value given to you for which
you actually performed services and by law you are entitled to receive.


This paragraph 11 is not intended to prevent you from instituting legal action
for the sole purpose of enforcing this Agreement or from filing a charge with,
or participating in an investigation conducted by, the Equal Employment
Opportunity Commission or any comparable state human rights agency; provided
however, that you expressly waive and relinquish any right you might have to
recover damages or other relief, whether equitable or legal, in any such
proceeding concerning events or actions that arose on or before the date you
signed this Agreement.  You agree to inform the EEOC, any other governmental
agency, any court or any arbitration organization that takes jurisdiction over
any matter relating to your employment or termination of employment that this
Agreement constitutes a full and final settlement by you of all claims released
hereunder.


12.           Representations.  The Company represents and warrants that (a) the
execution, delivery and performance of this Agreement has been fully and validly
authorized by all necessary corporate action (including, without limitation, by
any action required to be taken by the board of directors of the Company or any
affiliate, any committee of such board or any committee or designee
administering the applicable CIGNA plans); (b) the officer signing this
Agreement on behalf of the Company is duly authorized to do so; (c) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or any affiliate is a party
or by which it is bound; and (d) upon execution and delivery of this Agreement
by the parties, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.


13.           Notices.  Except as provided below, any notice, request or other
communication given in connection with this Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered to the
recipient or (b) provided that a written acknowledgement of receipt is obtained,
three days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
specified in this paragraph 13 (or such other address as the recipient shall
have specified by ten days’ advance written notice given in accordance with this
paragraph 13).  Such communication shall be addressed to you as follows (unless
such address is changed in accordance with this paragraph 13):
 
Michael Woeller
[address]


 
 
12

--------------------------------------------------------------------------------

 

 
and to the Company or CIGNA as follows:


Kristen Gorodetzer
CIGNA Corporation
1601 Chestnut Street TL18K
Philadelphia, PA, 19192


However, CIGNA and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.


14.           Successors and Assigns.  This Agreement will be binding on and
inure to the benefit of the parties and their respective successors, heirs (in
your case) and permitted assigns.  No rights or obligations of the Company under
this Agreement may be assigned or transferred without your prior written
consent, except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which the Company is not the continuing
entity, or a sale, liquidation or other disposition of the assets of the
Company, provided that the assignee or transferee is the successor to the
Company (or in connection with a purchase of Company assets, assumes the
liabilities, obligations and duties of the Company under this Agreement), either
contractually or as a matter of law.  Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company’s prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by will or operation of law or pursuant to the terms of the
applicable plan, program, grant or agreement of CIGNA or the Company.  In the
event of your death or a judicial determination of your incompetence, references
in this Agreement to you shall be deemed to refer, where appropriate, to your
legal representative, or, where appropriate, to your beneficiary or
beneficiaries.


15.           Injunctive Relief.  You agree that CIGNA shall, in addition to any
other relief available at law or equity, be entitled to injunctive relief and/or
to have the restrictive Covenants contained in paragraph 2b., c., d., e., f.,
and g. specifically enforced by a court of competent jurisdiction (without the
requirement to post a bond), it being agreed that any breach or threatened
breach of the restrictive Covenants set forth in paragraph 2b., c., d., e., f.,
and g. would cause irreparable injury to CIGNA and that monetary damages alone
would not provide an adequate remedy.  The remedies contained herein are
cumulative and are in addition to any other rights and remedies CIGNA may have
at law or in equity.

 
13

--------------------------------------------------------------------------------

 



16.           This Agreement is not effective or binding on either party until
fully signed by both parties.


The persons named below have signed this Agreement on the dates shown below:



 
September 20, 2010
 
/s/ Michael Woeller
Date
 
Michael Woeller
                 
September 20, 2010
 
/s/ John Murabito
Date
 
John Murabito on behalf of the Company

 
 
 
 
14


--------------------------------------------------------------------------------


